 


109 HR 2037 IH: Saudi Arabia Accountability Act of 2005
U.S. House of Representatives
2005-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 2037 
IN THE HOUSE OF REPRESENTATIVES 
 
April 28, 2005 
Mr. Weiner (for himself, Mr. Ferguson, Mr. Andrews, Mr. Baker, Ms. Berkley, Mr. Burton of Indiana, Mr. Cardoza, Mr. Crowley, Mr. Garrett of New Jersey, Mr. Grijalva, Mr. Hastings of Florida, Mr. Israel, Mrs. Jo Ann Davis of Virginia, Mrs. Lowey, Mrs. Maloney, Mrs. McCarthy, Ms. McCollum of Minnesota, Mr. McNulty, Mr. Meehan, Mr. Nadler, Mr. Rothman, and Mrs. Tauscher) introduced the following bill; which was referred to the Committee on International Relations
 
A BILL 
To halt Saudi support for institutions that fund, train, incite, encourage, or in any other way aid and abet terrorism, and to secure full Saudi cooperation in the investigation of terrorist incidents, and for other purposes. 
 
 
1.Short title 
(a)Short titleThis Act may be cited as the Saudi Arabia Accountability Act of 2005. 
2.FindingsCongress makes the following findings: 
(1)United Nations Security Council Resolution 1373 (2001) mandates that all states refrain from providing any form of support, active or passive, to entities or persons involved in terrorist acts, take the necessary steps to prevent the commission of terrorist acts, and deny safe haven to those who finance, plan, support, or commit terrorist acts. 
(2)The Council on Foreign Relations concluded in an October 2002 report on terrorist financing that [f]or years, individuals and charities based in Saudi Arabia have been the most important source of funds for al-Qaeda, and for years, Saudi officials have turned a blind eye to this problem. 
(3)In a June 2004 report entitled Update on the Global Campaign Against Terrorist Financing, the Council on Foreign Relations reported that [w]e find it regrettable and unacceptable that since September 11, 2001, we know of not a single Saudi donor of funds to terrorist groups who has been publicly punished. 
(4)According to the final report of the National Commission on Terrorist Attacks Upon the United States, when asked where terrorist leaders would likely locate their bases, military officers and government officials repeatedly listed Saudi Arabia as a prime location. 
(5)A report released on January 28, 2005 by Freedom House’s Center for Religious Freedom found that Saudi Arabia is the state most responsible for the propagation of material promoting hatred, intolerance, and violence within United States mosques and Islamic centers, and that these publications are often official publications of a Saudi ministry or distributed by the Embassy of Saudi Arabia in Washington, D.C. 
(6)During a July 2003 hearing on terrorism before the Subcommittee on Terrorism, Technology and Homeland Security of the Committee on the Judiciary of the Senate, David Aufhauser, General Counsel of the Treasury Department, stated that Saudi Arabia is, in many cases, the epicenter of financing for terrorism. 
(7)The New York Times, citing United States and Israeli sources, reported on September 17, 2003, that at least 50 percent of the current operating budget of Hamas comes from people in Saudi Arabia. 
(8)The Middle East Media Research Institute concluded in a July 3, 2003, report on Saudi support for Palestinian terrorists that for decades, the royal family of the Kingdom of Saudi Arabia has been the main financial supporter of Palestinian groups fighting Israel. The report notes specifically that Saudi-sponsored organizations have funneled over $4,000,000,000 to finance the Palestinian intifada that began in September 2000. 
(9)A joint committee of the Select Committee on Intelligence of the Senate and the Permanent Select Committee on Intelligence of the House of Representatives issued a report on July 24, 2003, that quotes various United States Government personnel who complained that the Saudis refused to cooperate in the investigation of Osama bin Laden and his network both before and after the September 11, 2001, terrorist attacks. 
(10)After the 1996 bombing of the Khobar Towers housing complex at Dahran, Saudi Arabia, which killed 19 United States Air Force personnel and wounded approximately 400 people, the Government of Saudi Arabia refused to allow United States officials to question individuals held in detention by the Saudis in connection with the attack. 
(11)As recounted by counterterrorism officials in a September 2003 issue of Time Magazine, Saudi Arabia denied United States officials access to several suspects in the custody of the Government of Saudi Arabia, including a Saudi Arabian citizen in detention for months who had knowledge of extensive plans to inject poison gas in the New York City subway system. 
(12)The United States Commission on International Religious Freedom has reported that Saudi Arabian Government-funded textbooks used both in Saudi Arabia and also in North American Islamic schools and mosques have been found to encourage incitement to violence against non-Muslims. 
(13)There are indications that, since the May 12, 2003, suicide bombings in Riyadh, the Government of Saudi Arabia is making a more serious effort to combat terrorism. 
3.Sense of CongressIt is the sense of Congress that— 
(1)it is imperative that the Government of Saudi Arabia immediately and unconditionally— 
(A)provide complete, unrestricted, and unobstructed cooperation to the United States, including the unsolicited sharing of relevant intelligence in a consistent and timely fashion, in the investigation of groups and individuals that are suspected of financing, supporting, plotting, or committing an act of terror against United States citizens anywhere in the world, including within the Kingdom of Saudi Arabia; 
(B)permanently close all charities, schools, or other organizations or institutions in the Kingdom of Saudi Arabia that fund, train, incite, encourage, or in any other way aid and abet terrorism anywhere in the world (hereafter in this Act referred to as Saudi-based terror organizations), including by means of providing support for the families of individuals who have committed acts of terrorism; 
(C)end funding or other support by the Government of Saudi Arabia for charities, schools, and any other organizations or institutions outside the Kingdom of Saudi Arabia that train, incite, encourage, or in any other way aid and abet terrorism anywhere in the world (hereafter in this Act referred to as offshore terror organizations), including by means of providing support for the families of individuals who have committed acts of terrorism; and 
(D)block all funding from private Saudi citizens and entities to any Saudi-based terror organization or offshore terrorism organization; and 
(2)the President, in deciding whether to make the certification under section 4, should judge whether the Government of Saudi Arabia has continued and sufficiently expanded the efforts to combat terrorism that it redoubled after the May 12, 2003, bombing in Riyadh. 
4.Sanctions 
(a)Restrictions on exports and diplomatic travelUnless the President makes the certification described in subsection (c), the President shall take the following actions: 
(1)Prohibit the export to the Kingdom of Saudi Arabia, and prohibit the issuance of a license for the export to the Kingdom of Saudi Arabia, of— 
(A)any defense articles or defense services on the United States Munitions List under section 38 of the Arms Export Control Act (22 U.S.C. 2778) for which special export controls are warranted under such Act (22 U.S.C. 2751 et seq.); and 
(B)any item identified on the Commerce Control List maintained under part 774 of title 15, Code of Federal Regulations. 
(2)Restrict travel of Saudi diplomats assigned to Washington, District of Columbia, New York, New York, the Saudi Consulate General in Houston, or the Saudi Consulate in Los Angeles to a 25-mile radius of Washington, District of Columbia, New York, New York, the Saudi Consulate General in Houston, or the Saudi Consulate in Los Angeles, respectively. 
(b)WaiverThe President may waive the application of subsection (a) if the President— 
(1)determines that it is in the national security interest of the United States to do so; and 
(2)submits to the appropriate congressional committees a report that contains the reasons for such determination. 
(c)CertificationThe President shall transmit to the appropriate congressional committees a certification of any determination made by the President after the date of the enactment of this Act that the Government of Saudi Arabia— 
(1)is fully cooperating with the United States in investigating and preventing terrorist attacks; 
(2)has permanently closed all Saudi-based terror organizations; 
(3)has ended any funding or other support by the Government of Saudi Arabia for any offshore terror organization; and 
(4)has exercised maximum efforts to block all funding from private Saudi citizens and entities to offshore terrorist organizations. 
5.Report 
(a)Requirement for reportNot later than 6 months after the date of the enactment of this Act, and every 12 months thereafter until the President makes the certification described in section 4(c), the Secretary of State shall submit to the appropriate congressional committees a report on the progress made by the Government of Saudi Arabia toward meeting the conditions described in paragraphs (1) through (4) of section 4(c). 
(b)FormThe report submitted under subsection (a) shall be in unclassified form but may include a classified annex. 
6.Appropriate congressional committees definedIn this Act, the term appropriate congressional committees means the Committee on Foreign Relations of the Senate and the Committee on International Relations of the House of Representatives. 
 
